Citation Nr: 0801704	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-26 453	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 2 
to 26 August 1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.

In July 2007, the appellant testified at a hearing before a 
hearing officer at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of March 2001; the appellant was notified of that 
determination by letter the same month, but he did not 
initiate an appeal.

3.  Additional evidence received since the March 2001 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2001 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2007).

2.  The evidence received since the RO's March 2001 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has not 
presented new and material evidence to reopen the current 
claim, it does not appear that the duty to assist provisions 
of the VCAA are applicable in the instant appeal.  In any 
event, the Board has determined that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

In a November 2003 pre-rating letter, the RO notified the 
appellant of what the evidence had to show to establish 
entitlement to the underlying claim for service connection 
based on personal assault.  The RO also explained the type of 
evidence needed to establish each element.  Thereafter, he 
was afforded opportunities to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the latter 2003 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records.  The 
2003 RO letter requested the appellant to furnish any medical 
reports that he had that pertained to his claim, and the 
March 2004 RO letter notifying him of the results of that 
rating action also notified him of what constituted new and 
material evidence required to reopen the claim for service 
connection.  The Board finds the 2003 and 2004 RO letters 
cumulatively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both prior to and contemporaneous with the March 2004 rating 
action on appeal.  However, the Board finds that any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, 
as reflected in the July 2005 Statement of the Case.  Hence, 
the Board finds that any failure on the part of the VA in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2007).  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the appellant's service status is not at issue, and the 
RO afforded him proper notice pertaining to the degree of 
disability and the effective date in a March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
As a result of these efforts, statements from several 
individuals, post-service private medical records through 
2006, medical records from the Social Security 
Administration, and a transcript of the appellant's July 2007 
RO hearing testimony have been associated with the claims 
folder and considered in adjudicating this claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In February 2007, the appellant stated that he had 
no additional evidence to submit in connection with his 
claim.  In short, the Board is aware of no circumstances in 
this matter that would put the VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  

The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matter on appeal.  In his August 2005 
Substantive Appeal and in a November 2006 written statement, 
the appellant requested a Board hearing before a Veterans Law 
Judge at the RO (Travel Board hearing), but he withdrew his 
request for a Travel Board hearing in writing in October 
2007.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2007); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2007). 

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than a claimant's service records 
may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising a claimant that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a claimant engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a claimant have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (18 October 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If the VA determines that a claimant engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The appellant's claim for service connection for PTSD based 
on personal assault has been previously considered and 
denied.  By rating action of March 2001, the RO denied 
service connection for PTSD on the grounds that new and 
material evidence to reopen the claim had not been submitted.  
The RO in March 2001 affirmed a February 1998 Board decision 
that denied service connection for PTSD on the grounds that, 
although the medical evidence included a 1994 VA diagnosis of 
PTSD, the evidence did not show that the appellant had any 
combat experience during his short period of peacetime 
ACDUTRA, nor did the record include credible supporting 
evidence verifying the occurrence of any of his claimed 
inservice stressors (abuse at the hands of a drill 
instructor) as a basis for the PTSD diagnosis.      

The additional evidence considered by the RO in March 2001 
included the appellant's October 2000 statement reiterating 
his claimed abuse at the hands of a drill instructor in 
service, and duplicates of previously-received service 
medical records. 

The appellant was notified of the March 2001 RO determination 
by letter the same month, but he did not initiate an appeal.  
As such, that rating action is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.    38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The current request to reopen the claim was filed in August 
2003.  With respect to attempts to reopen previously-denied 
claims, 38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the March 2001 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final March 2001 denial constitutes new 
and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no credible 
supporting evidence verifying the occurrence of the 
appellant's claimed inservice stressors.

The additional pertinent medical evidence added to the record 
since the final March 2001 rating action-consisting of 
private treatment records dated from 2000 to 2006-only 
continues to show that the appellant receives ongoing post-
service treatment for PTSD as well as other psychiatric 
disorders.  Although in November 2003 C. H., M.D., opined 
that the appellant's PTSD was related to an inservice assault 
by a superior officer, that conclusion was based solely on 
the uncorroborated history of the claimed inservice incident 
as reported by the claimant.  The appellant's own reported 
history of an alleged inservice assault contained in medical 
reports does not constitute competent evidence that the 
alleged inservice event actually occurred.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  
     
The other evidence added to the record consists of the 
appellant's assertions advanced through July 2007 RO hearing 
testimony and additional statements received through January 
2008, a 2000 statement from a service comrade, 2003 
statements from the appellant's family and a friend, and 
duplicates of previously-received medical records.  

At the RO hearing and in his statements, the claimant 
reiterated his previous contentions regarding his claimed 
stressors.  To the extent that such assertions are 
reiterations of previously-advanced assertions, the Board 
finds that such evidence does not, by definition, constitute 
new evidence to reopen the claim.  However, with respect to 
any new assertions advanced, absent credible corroborating 
evidence of any claimed stressor, the appellant cannot 
establish the occurrence of a specific stressor on the basis 
of his assertions alone.  See 38 C.F.R. § 3.304(f); Cohen,       
10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In a November 2000 statement which was received in April 
2001, a service comrade stated that, the day after the 
appellant reportedly observed his drill instructor in a 
sexual encounter with another serviceman in August 1976, the 
appellant informed him of this observation.  The service 
comrade stated that, after the drill instructor found out 
that he had been told of the appellant's observation, he (the 
service comrade) felt that his life was in jeopardy and 
stated that he was threatened daily and harassed constantly.  
The service comrade referred to the drill instructor's having 
beaten the appellant, but did not indicate that he witnessed 
any such reported beating.  In November 2003 statements, the 
appellant's daughter, parents, and friend described the 
appellant's psychological problems and functional impairment.  
As such, the Board finds that the November 2000 service 
comrade's statement and the November 2003 statements from 
family and a friend do not constitute credible supporting 
evidence verifying the occurrence of the appellant's claimed 
inservice stressor (abuse at the hands of a drill 
instructor).

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
March 2001 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not verify the occurrence of any specific 
stressor.  In the absence of credible evidence that any 
claimed stressor actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-service connection for PTSD may not be 
granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
March 2001 RO denial constitutes new and material evidence to 
reopen the claim for service connection for PTSD.  As such, 
the March 2001 rating action remains final, and the appeal 
must be denied.  As the appellant has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


